Exhibit 10.2 [ex10_2.htm]





START SCIENTIFIC, INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of this 4th day
of May, 2012, by and between Start Scientific, Inc., a Delaware corporation (the
“Company”), and George J. Edwards, a resident of the State of Texas (the
"Employee"), collectively referred to hereinafter as the “Parties” or
individually as a “Party.”

 

In consideration of the foregoing and of the promises and mutual covenants
contained herein, the Parties hereto agree as follows:

 

1.                            Term. The Company agrees to employ Employee and
Employee agrees to accept employment with the Company for a one-year period
beginning on the date first set forth above, unless this Agreement is sooner
terminated pursuant to Section 5 below (the “Employment Term”).

 

2.                            Duties. Employee’s employment hereunder shall be
in the capacity of Chief Financial Officer. Employee’s duties shall include all
duties customarily associated with such office, including establishing
accounting policies and procedures, engaging with auditors, assisting with SEC
filings, as authorized by the Board of Directors of the Company, and perform
such other duties incident to the office or as required by the Board of
Directors. Employee hereby agrees to faithfully execute, to the best of his
ability, such duties in connection with such office and to otherwise devote his
full time, skills, and best efforts to such duties. Employee shall perform such
duties subject to the general supervision and control of the Board of Directors
of the Company.

 

3.                            Compensation and Benefits. During the Employment
Term, the Company shall pay Employee, and Employee accepts as full compensation
for all services to be rendered to the Company, the following compensation and
benefits:

 

3.1.                      Salary. The Company shall pay Employee a salary equal
to One Hundred Fifty Thousand Dollars (US$150,000) per year (“Base Salary”).
Such compensation shall be paid to Employee in accordance with the Company’s
payroll practices in effect from time to time during the Employment Term.

 

3.2.                      Bonus. The Board of Directors shall have the
discretion to award a bonus to Employee of up to 100% of Employee’s base salary
then in effect (the “Bonus”). Such bonus shall be paid to Employee thirty (30)
days after the end of any calendar year which a Bonus shall be payable. The
obligation of the Company to pay the Bonus (including any accumulated pro-rata
portion thereof) will terminate in the event that this Agreement is terminated
for “Cause” or without “Good Reason” pursuant to Section 5 below.

 

3.3.                      Stock Options. Contemporaneous with Employee’s
employment hereunder, Employee shall be eligible to receive common stock
purchase options as set forth in the attached Stock Option Grant (the “Option
Grant”). The Option Grant and the exercise thereof shall be governed by the
Company’s 2012 Equity Incentive Plan which are attached hereto and incorporated
herein by reference.

 

3.4.                      Additional Benefits. Employee shall be eligible to
participate in the Company's employee benefit plans for employees, including any
such benefits made available to similarly situated employees of the Company, if
and when any such plans may be adopted.



1

 



 

3.5.                      Vacation, Sick Leave, and Holidays. During the
Employment Term, Employee shall be entitled to a minimum of four (4) weeks
vacation at full pay, in addition to sick leave and holidays at full pay,
provided however, than any unused vacation days or holidays at the end of any
fiscal year of the Company shall not be carried over into a succeeding year
unless approved by the Board of Directors.

 

3.6.                      Deductions. During the Employment Term, the Company
shall have the right to deduct from Employee's Base Salary and other
compensation due to Employee hereunder any and all sums required for social
security and withholding taxes and for any other federal, state, or local tax or
charge which may be hereafter enacted or required by law as a charge on any such
amounts paid to Employee.

 

4.                            Business Expenses. The Company shall promptly
reimburse Employee for all reasonable out-of-pocket business expenses incurred
in fulfilling Employee’s duties hereunder, in accordance with the general policy
of the Company in effect from time to time, provided that all such expenses are
incurred in accordance with the general policies and procedures of the Company
and Employee furnishes to the Company adequate records and other documentary
evidence required by all federal and state statutes and regulations issued by
the appropriate taxing authorities for the substantiation of each such business
expense as a deduction on the federal or state income tax returns of the
Company.

 

5.                            Termination.

 

5.1.                      Generally. During the Employment Term, either the
Company or Employee may terminate Employee’s employment with the Company
hereunder at any time, with or without Cause or Good Reason, in its or his sole
discretion, upon thirty (30) days prior written notice. Without limiting the
foregoing, Employee may immediately terminate his employment with the Company at
any time for Good Reason, and the Company may immediately terminate Employee’s
employment for Cause. In the event Employee's employment is terminated
hereunder, all obligations of the Company and all obligations of Employee shall
cease except as provided in this Section 5 and in Sections 6-17 below. For
purposes of this Agreement:

 

(a)“Cause” shall mean (i) Employee’s material breach of any of the terms,
covenants, representations, or warranties contained in this Agreement which
continues following not less than ten (10) days written notice from the Company
of such breach; (ii) Employee’s being found guilty or entering a plea of guilty
or nolo contendre in a criminal court of a felony; or (iii) Employee’s willful
breach of duty or habitual neglect of duty, or refusal to comply with any
reasonable or proper direction given by on behalf of the Board of Directors.

 

(b)“Good Reason” shall mean the termination of employment by Employee as a
result of a material breach of this Agreement by the Company.

 

(c)"Termination Date" shall mean (i) if this Agreement is terminated on account
of death, the date of death; (ii) if this Agreement is terminated for Disability
(as defined below), the date on which a notice of termination due to Disability
is delivered to the Employee (or such later date as may be set forth in such
notice); (iii) if this Agreement is terminated by the Company, the date on which
a notice of termination is delivered to the Employee (or such later date as may
be set forth in such notice); (iv) if the Agreement is terminated by the
Employee, the earlier of (x) the date on which the Employee delivers the notice
of termination (or such later date as may be set forth in such notice) to the
Company and (y) the date he ceases work; or (v) if this Agreement expires by its
terms, on the last day of the term of this Agreement.

 

2

 



(d)"Disability" shall mean the Employee is unable to perform the essential
functions of his job and render services of the character previously performed
in the ordinary course and that such inability continues for a period of at
least Thirty (30) consecutive days (or for shorter periods totaling more than
forty-five (45) days during any period of three (3) consecutive months).

 

5.2.                      Severance Pay.

 

(a)If (i) the Company terminates the employment of the Employee without Cause,
or (ii) the Employee terminates his employment for Good Reason, the Employee
shall be entitled to receive cash compensation equal to the greater of (A)
Employee’s Base Salary during the remainder of the Employment Term, or (B) three
(3) months of Employee’s Base Salary then in effect (such compensation is
hereafter referred to as “Severance Pay”). Severance Pay shall be payable to
Employee in accordance with the Company’s customary payroll practices/within
thirty (30) days after the Termination Date.

 

(b)If (i) the Employee voluntarily terminates his employment other than for Good
Reason, or (ii) the Employee is terminated by the Company for Cause, then the
Employee shall be entitled to receive Base Salary (excluding any accrued
vacation) through the Termination Date only, and no other compensation shall be
payable.

 

(c)If the Employee's employment is terminated due to death or Disability, the
Employee shall be entitled to receive Base Salary and accrued vacation through
the Termination Date only, and no other compensation shall be payable.

 

(d)In addition to the provisions of Section 5.2(a) and 5.2(b) hereof, to the
extent COBRA or a state equivalent shall be applicable to the Company, the
Employee shall be entitled to continuation of group health plan benefits for
such period as may then be required by law if the Employee satisfies all
applicable conditions to the receipt of such continuation of benefits, including
any required elections or payments.

 

(e)Employee acknowledges that, upon termination of his employment, he is
entitled to no other compensation, severance or other benefits other than those
specifically set forth in this Agreement.

 

(f)The provisions of this Section 5.2 are intended to be and are exclusive and
in lieu of any other rights or remedies to which the Employee or the Company may
otherwise be entitled, either at law, tort or contract, in equity, or under this
Agreement, as a result of any termination of the Employee's employment. The
Employee shall be entitled to no benefits, compensation or other payments or
rights upon termination of employment other than those benefits expressly set
forth in this Section 5.2.

 

3

 



6.                            Right of First Refusal; Enforceability.

 

6.1.                      Right of First Refusal. During the Employment Term and
for the one (1) year period thereafter, should Employee desire to engage in any
other business which is the same as or competitive with the Company or any of
the Company’s subsidiaries in any geographic area in which the Company (or such
subsidiaries as the case may be) conducts business, Employee shall first make a
written offer to the Company to engage in such business on the same terms and
conditions as proposed to Employee or Employee’s affiliates. The Company shall
thereupon have the option, but not the obligation, for a period of forty-five
(45) days after receipt of notice of the offer to elect to engage in such
business on the same terms and conditions as to Employee or Employee’s
affiliates. Should the Company reject the terms and conditions proposed in
respect of such other business within such forty-five day period, then the
Employee shall have the right to engage in and pursue such business on the terms
and conditions as proposed to the Company. Any material modification to such
terms and conditions shall be deemed a new offer by the Employee and subject to
the Company’s right of first refusal hereunder.

 

6.2.                      Enforceability. If any of the provisions of this
Section 6 is held unenforceable, the remaining provisions shall nevertheless
remain enforceable, and the court making such determination shall modify, among
other things, the scope, duration, or geographic area of this Section to
preserve the enforceability hereof to the maximum extent then permitted by law.
In addition, the enforceability of this Section is also subject to the
injunctive and other equitable powers of a court as described in Sections 9 and
16 below.

 

7.                            Confidentiality. Employee acknowledges that during
Employee’s employment with the Company, Employee will develop, discover, have
access to, and become acquainted with technical, financial, marketing,
personnel, and other information relating to the present or contemplated
products, services (including prices, costs, sales, or content), or the conduct
of business of the Company or an affiliate of the Company, computer programs,
computer systems, operations, processes, knowledge of the organization or the
industry, research and development operations, future business plans, customers
(including identities of customers and prospective customers, identities of
individual contracts at business entities which are customers or potential
customers), business relationships, or other information, which is of a
confidential and proprietary nature ("Confidential Information"). Employee
agrees that all files, data, records, reports, documents, and the like relating
to such Confidential Information, whether prepared by him or otherwise coming
into Employee’s possession, shall remain the exclusive property of the Company
(or its affiliates as the case may be), and Employee hereby agrees to promptly
disclose such Confidential Information to the Company upon request and hereby
assigns to the Company any rights which Employee may acquire in any Confidential
Information. Employee further agrees not to disclose or use any Confidential
Information and to use Employee’s best efforts to prevent the disclosure or use
of any Confidential Information either during the term of employment or
consultancy or at any time thereafter, except as may be necessary in the
ordinary course of performing Employee’s duties under this Agreement. Upon
termination of Employee's employment or consultancy with the Company for any
reason, Employee shall promptly deliver to the Company all materials, documents,
data, equipment, and other physical property of any nature containing or
pertaining to any Confidential Information, and Employee shall not take from the
Company's premises any such material or equipment or any reproduction thereof.

 

8.                            No Conflicts. Employee hereby represents that, to
the best of Employee’s knowledge, Employee’s performance of all the terms of
this Agreement and work as an employee or officer of the Company does not breach
any oral or written agreement which Employee has made prior to employment with
the Company hereunder.

 

9.                            Equitable Remedies. Employee acknowledges that
Employee’s obligations hereunder are special, unique, and extraordinary, and
that a breach by Employee of certain provisions of this Agreement, including
without limitation Sections 6 and 7 above, would cause irreparable harm to the
Company for which damages at law would be an inadequate remedy. Accordingly,
Employee hereby agrees that in any such instance the Company shall be entitled
to seek injunctive or other equitable relief in addition to any other remedy to
which it may be entitled. All of the rights of the Company from whatever source
derived, shall be cumulative and not alternative.

4

 



 

10.                        Assignment. This Agreement is for the unique personal
services of Employee and is not assignable or delegable in whole or in part by
Employee without the consent of the Board of Directors of the Company. This
Agreement may be assigned or delegated in whole or in part by the Company and,
in such case, the terms of this Agreement shall inure to the benefit of, be
assumed by, and be binding upon the entity to which this Agreement is assigned.

 

11.                        Waiver or Modification. Any waiver, modification, or
amendment of any provision of this Agreement shall be effective only if in
writing in a document that specifically refers to this Agreement and such
document is signed by the Parties hereto.

 

12.                        Entire Agreement. This Agreement constitutes the full
and complete understanding and agreement of the Parties hereto with respect to
the subject matter covered herein and supersedes all prior oral or written
understandings and agreements with respect thereto.

 

13.                        Employee Acknowledgement. Employee acknowledges that
(i) he was consulted with or has had the opportunity to consult with independent
counsel of his own choice concerning this Agreement, and has been advised to do
so by the Company, and (ii) that his has read and understands the Agreement, is
fully aware of its legal effect, and has entered into it freely based upon his
own judgment.

 

14.                        Severability. If any provision of this Agreement is
found to be unenforceable by a court of competent jurisdiction, the remaining
provisions shall nevertheless remain in full force and effect.

 

15.                        Notices. Any notice required hereunder to be given by
either party shall be in writing and shall be delivered personally or sent by
certified or registered mail, postage prepaid, or by private courier, with
written verification of delivery, or by email or facsimile transmission to the
other party to the email address, street address, or telephone number provided
by such party to the other or to such other address or telephone number as
either party may designate from time to time according to this provision. A
notice delivered personally shall be effective upon receipt. A notice sent by
facsimile transmission shall be effective twenty-four hours after the dispatch
thereof. A notice delivered by mail or by private courier shall be effective on
the third day after the day of mailing.

 

16.                        Dispute Resolution. Except as set forth in Section 9
above, all disputes hereunder shall be resolved first, though mediation, and if
unsuccessful, then though binding arbitration before a single arbitrator in
accordance with the applicable rules of the American Arbitration Association
then in effect. The venue for mediation and arbitration shall be Harris County,
Texas. Judgment of the arbitrator may be entered in any court having
jurisdiction over the non-prevailing party.

 

17.                        Governing Law; Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas
without regard to the conflict of laws.

 

IN WITNESS WHEREOF, Employee has signed this Agreement personally and the
Company has caused this Agreement to be executed by its duly authorized
representative to be effective as of the date first given above.

 

COMPANY EMPLOYEE     Start Scientific, Inc.        S. Arne D. Greaves, Chief
Executive Officer George J. Edwards

 

